PER CURIAM.
Luis Raul Diaz appeals from the district court’s orders denying his motion for an evidentiary hearing, on the grounds that the Government should have filed a motion for the reduction of his sentence under *719Fed.R.Crim.P. 85(b), and denying his motion to reconsider. We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Diaz, No. CR-00-113 (E.D.Va. filed Dec. 7, 2002 & entered Dec. 10, 2001; filed Dec. 20, 2000 & entered Dec. 21, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.